Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is silent to the claim limitations “machine learning that assigns probability” and “deep sleep mode”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, and 13-19  are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US20150032875), hereinafter referred to as ‘Chu’ and in further view of  Thompson et al. (US20130211623), hereinafter referred to as ‘Thompson’.

	Regarding Claim 1, Chu discloses a system (The exemplary environment 100 also includes an external system 150 that is communicatively connected to DCS 141 and DAS 142. The external system 150 may be configured to control polling of devices [0029]) for adaptive polling to while also providing a reasonable quality of service, (An adaptive polling capability is presented herein. In at least some embodiments, the adaptive polling capability supports control over polling for various types of polling policies (e.g., for controlling one or more of the set of devices polled [0024]), the system comprising: one or more processors ( a processor and a memory communicatively connected to the processor, where the processor is configured to control polling of a device based on a set of polling control regions configured to control polling of the device [0004]); a memory device storing instructions thereon that when executed by the one or more processors (a memory for controlling polling of a device based on a set of polling control regions configured to control polling of the device [0006]), causes one or more of the one or more processors to: receive adaptive polling input information (The DCS 141 or DAS 142 may be configured to control polling of devices at RL 101 based on information received from external system 150 (e.g., based on parametric or non-parametric control information which may be used by DCS 141 of DAS 142 to control polling of devices at RL 101) [0029]) that includes frequency adjustment factors (There may be two conflicting objectives in determining these polling parameters. Namely, while it might be desirable to poll as many devices as possible, as frequently as possible, and for as much information as possible, polling in this manner may consume a large amount of resources (e.g., network resources in propagating polling requests and responses, processing resources of the polling system and the devices being polled, and the like) [0032]); calculates a polling frequency (There may be two conflicting objectives in determining these polling parameters. Namely, while it might be desirable to poll as many devices as possible, as frequently as possible, and for as much information as possible, polling in this manner may consume a large amount of resources (e.g., network resources in propagating polling requests and responses, processing resources of the polling system and the devices being polled, and the like) [0032]), to poll an electrical device using frequency adjustment factors (There may be two conflicting objectives in determining these polling parameters. Namely, while it might be desirable to poll as many devices as possible, as frequently as possible, and for as much information as possible, polling in this manner may consume a large amount of resources (e.g., network resources in propagating polling requests and responses, processing resources of the polling system and the devices being polled, and the like). Accordingly, in at least some cases, the polling parameters may be controlled based on various types of information and analysis (e.g., the amount of information needed from the device(s) being polled, resources available for use in polling, costs associated with polling, various tradeoffs between such factors, or the like, as well as various combinations thereof) [0032]), receive requested polling information from the electrical device (The DCS 141 or DAS 142 may be configured to control polling of devices at RL 101 based on information received from external system 150 (e.g., based on parametric or non-parametric control information which may be used by DCS 141 of DAS 142 to control polling of devices at RL 101) [0029]); and implement control instruction (the steps discussed herein as software methods may be implemented within hardware, for example, as circuitry that cooperates with the processor to perform various method steps. Portions of the functions/elements described herein may be implemented as a computer program product wherein computer instructions, when processed by a computer, adapt the operation of the computer such that the methods and/or techniques described herein are invoked or otherwise provided. Instructions for invoking the inventive methods may be stored [0106]), and time (Fig. 2).
	However, Chu does not disclose frequency adjustment factors that include current state of the electrical device, length of time the electrical device has been in the current state, time of day, user scheduled leave time of the electrical device, demand response events; send polling requests to the electrical device according to the calculated polling frequency.
	Nevertheless, Chu Thompson discloses current state of the electrical device (the user requests further information about the vehicle state, such information may be presented to the user. For example, such further information may include, but is not limited to, a mileage reading from the vehicle odometer, tire pressure status, lamp status, fuel status, and oil status [0084]) and demand response events (the user requests further information about the vehicle state, such information may be presented to the user. For example, such further information may include, but is not limited to, a mileage reading from the vehicle odometer, tire pressure status, lamp status, fuel status, and oil status [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to minimize energy usage while also providing a reasonable quality of service to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate the current state of the electrical device and the length of time the electrical device has been in the current state to deduce appropriate polling time for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate time of day, user scheduled leave time of the electrical device to deduce appropriate polling time for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate send polling requests to the electrical device according to the calculated polling frequency to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate demand response events to increase compliance for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to receive requested polling information from the electrical device frequency to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to poll electric vehicle based at least in part of the received polling information to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

Regarding Claim 2, Chu and Thompson discloses the claimed invention discussed in claim 1. 
	
	However, Chu does not disclose additional frequency adjustment factors include one or more of charging power of the electrical device while charging, resources are available for demand response, deep sleep scheduling, public safety power shutoffs, time boundaries, price boundaries, natural disasters.
	Nevertheless, Thompson discloses resources are available for demand response (the user requests further information about the vehicle state, such information may be presented to the user. For example, such further information may include, but is not limited to, a mileage reading from the vehicle odometer, tire pressure status, lamp status, fuel status, and oil status [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to additional frequency adjustment factors include one or more of charging power of the electrical device while charging, resources are available for demand response, deep sleep scheduling, public safety power shutoffs, time boundaries, price boundaries, natural disasters to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

	Regarding Claim 3, Chu and Thompson discloses the claimed invention discussed in claim 1.
	
However, Chu does not disclose additional frequency adjustment factors include one or more grid state, utility pricing, and electric power reliability.
	Nevertheless, Thompson discloses additional frequency adjustment factors include one or more grid state, utility pricing, and electric power reliability (For example, the event message may provide an indication that the alarm was triggered due to a change in vehicle power drain [0112]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate additional frequency adjustment factors include one or more grid state, utility pricing, and electric power reliability to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002])for the benefit of improving functionality of the system.

	Regarding Claim 4, Chu and Thompson discloses the claimed invention discussed in claim 1.
	
	However, Chu does not disclose device states include one or more of a driving state, a stationary state, a length of time driving state, a length of time stationary state, a parked state a stopped at traffic light state, a disconnected from a charging unit state, a connected to a charging unit state, a charging at a charging unit state, and a not charging at a charging unit state.
	Nevertheless, Thompson discloses a parked state (For example, vehicle heading or inclination may be used to estimate whether the vehicle 12 is on a public road or parked in a driveway or car park adjacent to the road--vehicles parked at an angle to an adjacent public road are unlikely to be located on the road itself. Similarly, time elapsed since engine stop could be used to estimate the position of the vehicle 12, since vehicles parked for very long periods of time are unlikely to be left on public roads [0148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate device states include one or more of a driving state, a stationary state, a length of time driving state, a length of time stationary state, a parked state a stopped at traffic light state, a disconnected from a charging unit state, a connected to a charging unit state, a charging at a charging unit state, and a not charging at a charging unit state to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

	Regarding Claim 5, Chu and Thompson discloses the claimed invention discussed in claim 1.

	Chu discloses polling increase (the polling frequency may be increased and more information may be collected from the device, thereby allowing the data analysis server to identify any problems more quickly and more accurately [0034]) and determine when to poll more frequently (An adaptive polling capability is presented herein. In at least some embodiments, the adaptive polling capability supports control over polling for various types of polling policies (e.g., for controlling one or more of the set of devices polled, the polling frequency, the information that is collected via polling [0024]).
	However, Chu does not disclose additional frequency adjustment factors include scheduled demand response events to determine when to poll more frequently and wherein polling increase at a start of the demand response event and at an end of the demand response event.
	Nevertheless, Thompson discloses demand response events (as discussed above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate additional frequency adjustment factors include scheduled demand response events to determine when to poll more frequently and polling increase at a start of the demand response event and at an end of the demand response event to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

	Regarding Claim 6, Chu and Thompson discloses the claimed invention discussed in claim 1.

	Chu discloses additional frequency adjustment factors include that receiving demand response signals (The polling frequency policy for this example is depicted in FIG. 2. As depicted in FIG. 2, polling frequency policy 200 is configured such that the frequency (f) with which the device is polled increases as the value of the control parameter (t) increases. It will be appreciated that the control parameter may be any parameter which may serve as a basis for modifying polling frequency. For example, within the context of exemplary environment 100 of FIG. 1, the control parameter (p) may be an inverse of signal strength, such that as signal strength decreases the value of the control parameter (p) increases and, thus, the appropriate device of RL 101 is polled more frequently  [0036]).
However, the combination does not disclose additional frequency adjustment factors include that receiving demand response signals from a utility to enumerate available devices to participate in a demand response event.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate additional frequency adjustment factors include that receiving demand response signals from a utility to enumerate available devices to participate in a demand response event to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

	Regarding Claim 9, Chu and Thompson discloses the claimed invention discussed in claim 7.

	However, the combination does not disclose the needed time is inferred by machine learning that assigns a probability of a user's needed time of the electrical device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate the needed time is inferred by machine learning that assigns a probability of a user's needed time of the electrical device to allow system to accurately predict outcomes of the electrical device for the benefit of improving functionality of the system.

	Regarding Claim 10, Chu and Thompson discloses the claimed invention discussed in claim 1. 

	Chu discloses polling frequency (as discussed above). 
	However, the combination does not disclose addition to the polling frequency, the system also polls at one or more fixed times of day.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate in addition to the polling frequency, the system also polls at one or more fixed times of day to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

	Regarding Claim 13, Chu and Thompson discloses the claimed invention discussed in claim 1. 

	However, the combination the additional frequency adjustment factors include deep sleep mode identification that reduces polling frequency when a device is in a deep sleep mode.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson, in view of Muller to incorporate the additional frequency adjustment factors include deep sleep mode identification that reduces polling frequency when a device is in a deep sleep mode to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

	Regarding Claim 14, Chu and Thompson discloses the claimed invention discussed in claim 1. 

	However, the combination does not disclose the additional frequency adjustment factors include public safety power shutoffs near the electric device and a probability of a power shutoff in that area affecting the electric device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson, in view of Muller to incorporate the additional frequency adjustment factors include public safety power shutoffs near the electric device and a probability of a power shutoff in that area affecting the electric device to enable an operation schedule of the electrical device for the benefit of improving functionality of the system.
 
	Regarding Claim 15, Chu and Thompson discloses the claimed invention discussed in claim 1. 

	However, the additional frequency adjustment factors include one or more of minimizing energy consumption and data transfer costs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson, in view of Muller to incorporate the additional frequency adjustment factors include one or more of minimizing energy consumption and data transfer costs to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

	Regarding Claim 16, Chu and Thompson discloses the claimed invention discussed in claim 1. 

	However, the combination does not disclose the additional frequency adjustment factors include a connection type of the electric device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson, in view of Muller to incorporate he additional frequency adjustment factors include a connection type of the electric device to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

	Regarding Claim 17, Chu and Thompson discloses the claimed invention discussed in claim 1. 

	However, the combination does not disclose the additional frequency adjustment factors include a significant change in electricity price.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson, in view of Muller to incorporate the additional frequency adjustment factors include a significant change in electricity price to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

	Regarding Claim 18, Chu discloses a method (a computer-readable storage medium stores instructions which, when executed by a computer, cause the computer to perform a method that is configured to control polling of a device based on a set of polling control regions configured to control polling of the device [0005]) for adaptive polling while also providing a reasonable quality of service (as discussed above), the system comprising (as discussed above); calculating a polling frequency (There may be two conflicting objectives in determining these polling parameters. Namely, while it might be desirable to poll as many devices as possible, as frequently as possible, and for as much information as possible, polling in this manner may consume a large amount of resources (e.g., network resources in propagating polling requests and responses, processing resources of the polling system and the devices being polled, and the like) [0032]), to poll an electrical device using frequency adjustment factors that include the electrical device (There may be two conflicting objectives in determining these polling parameters. Namely, while it might be desirable to poll as many devices as possible, as frequently as possible, and for as much information as possible, polling in this manner may consume a large amount of resources (e.g., network resources in propagating polling requests and responses, processing resources of the polling system and the devices being polled, and the like). Accordingly, in at least some cases, the polling parameters may be controlled based on various types of information and analysis (e.g., the amount of information needed from the device(s) being polled, resources available for use in polling, costs associated with polling, various tradeoffs between such factors, or the like, as well as various combinations thereof) [0032]).
However, Chu does not disclose frequency adjustment factors that include current state of the electrical device, length of time the electrical device has been in the current state, time of day, user scheduled leave time of the electrical device, demand response events; send polling requests to the electrical device according to the calculated polling frequency.
Nevertheless, Chu Thompson discloses current state of the electrical device (the user requests further information about the vehicle state, such information may be presented to the user. For example, such further information may include, but is not limited to, a mileage reading from the vehicle odometer, tire pressure status, lamp status, fuel status, and oil status [0084]) and demand response events (the user requests further information about the vehicle state, such information may be presented to the user. For example, such further information may include, but is not limited to, a mileage reading from the vehicle odometer, tire pressure status, lamp status, fuel status, and oil status [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to minimize energy usage while also providing a reasonable quality of service to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate the current state of the electrical device and the length of time the electrical device has been in the current state to deduce appropriate polling time for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate time of day, user scheduled leave time of the electrical device to deduce appropriate polling time for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate send polling requests to the electrical device according to the calculated polling frequency to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate demand response events to increase compliance for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to receive requested polling information from the electrical device frequency to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

	Regarding Claim 19, Chu discloses a system (The exemplary environment 100 also includes an external system 150 that is communicatively connected to DCS 141 and DAS 142. The external system 150 may be configured to control polling of devices [0029]) for adaptive polling (An adaptive polling capability is presented herein. In at least some embodiments, the adaptive polling capability supports control over polling for various types of polling policies (e.g., for controlling one or more of the set of devices polled [0024]), the system comprising: one or more processors ( a processor and a memory communicatively connected to the processor, where the processor is configured to control polling of a device based on a set of polling control regions configured to control polling of the device [0004]); a memory device storing instructions thereon that when executed by the one or more processors (a memory for controlling polling of a device based on a set of polling control regions configured to control polling of the device [0006]), causes one or more of the one or more processors to: receive adaptive polling The DCS 141 or DAS 142 may be configured to control polling of devices at RL 101 based on information received from external system 150 (e.g., based on parametric or non-parametric control information which may be used by DCS 141 of DAS 142 to control polling of devices at RL 101) [0029]); calculates a polling frequency (There may be two conflicting objectives in determining these polling parameters. Namely, while it might be desirable to poll as many devices as possible, as frequently as possible, and for as much information as possible, polling in this manner may consume a large amount of resources (e.g., network resources in propagating polling requests and responses, processing resources of the polling system and the devices being polled, and the like) [0032]) to poll an electrical device using frequency adjustment factors (There may be two conflicting objectives in determining these polling parameters. Namely, while it might be desirable to poll as many devices as possible, as frequently as possible, and for as much information as possible, polling in this manner may consume a large amount of resources (e.g., network resources in propagating polling requests and responses, processing resources of the polling system and the devices being polled, and the like). Accordingly, in at least some cases, the polling parameters may be controlled based on various types of information and analysis (e.g., the amount of information needed from the device(s) being polled, resources available for use in polling, costs associated with polling, various tradeoffs between such factors, or the like, as well as various combinations thereof) [0032]).
However, Chu does not disclose frequency adjustment factors that include current state of the electrical device, length of time the electrical device has been in the current state, time of day, user scheduled leave time of the electrical device, demand response events; send polling requests to the electrical device according to the calculated polling frequency.
	Nevertheless, Chu Thompson discloses current state of the electrical device (the user requests further information about the vehicle state, such information may be presented to the user. For example, such further information may include, but is not limited to, a mileage reading from the vehicle odometer, tire pressure status, lamp status, fuel status, and oil status [0084]) and demand response events (the user requests further information about the vehicle state, such information may be presented to the user. For example, such further information may include, but is not limited to, a mileage reading from the vehicle odometer, tire pressure status, lamp status, fuel status, and oil status [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to minimize energy usage while also providing a reasonable quality of service to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate the current state of the electrical device and the length of time the electrical device has been in the current state to deduce appropriate polling time for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate time of day, user scheduled leave time of the electrical device to deduce appropriate polling time for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate send polling requests to the electrical device according to the calculated polling frequency to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to incorporate demand response events to increase compliance for the benefit of improving functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu in view of Thompson to receive requested polling information from the electrical device frequency to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chu and Thompson, and further in view of Austin et al. (WO2010022059) hereinafter referred to as ‘Austin’.

	Regarding Claim 7, Chu and Thompson discloses the claimed invention discussed in claim 1.

	However, the combination does not disclose additional frequency adjustment factors include a needed time at which an electrical device's duty cycle must be complete or when charging of the electrical device must reach a desired level.
	Nevertheless, Austin discloses charging of the electrical device must reach a desired level (wherein the controller supplies electric power to the battery if a level of battery charge is below a threshold level of battery charge independent of the time of day entered by the user, the controller supplying electric power to the battery until the threshold level of battery charge is reached [0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson, in view of Austin to incorporate additional frequency adjustment factors include a needed time at which an electrical device's duty cycle must be complete or when charging of the electrical device must reach a desired level to describe the percent time of an active signal in the electrical device for the benefit of improving functionality of the system.

	Regarding Claim 8, Chu and Thompson discloses the claimed invention discussed in claim 7.
	
	However, the combination does not disclose the needed time inputted by a user of the electrical device.
	Nevertheless, Austin discloses the needed time is input by a user of the electrical device (his threshold cost of power can be input by a user into the vehicle charging cord 22 in any of the manners described above in connection with other information entry, such as by another data entry field similar to that of the desired charge start time 90 or the desired charge completion time 104 [0093]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson, in view of Austin to incorporate the needed time inputted by a user of the electrical device to predict future duty cycles for the benefit of improving functionality of the system.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu and Thompson, and further in view of Muller et al. (US20110144823) hereinafter referred to as ‘Muller’.
	
	Regarding Claim 11, Chu and Thompson discloses the claimed invention discussed in claim 1.

	However, the combination does not disclose the combination does not disclose the additional frequency adjustment factors include time boundaries derived from one or more of a utility rate schedule or a utility dynamic pricing scheme.
	Nevertheless, Muller discloses the additional frequency adjustment factors include time boundaries derived from one or more of a utility rate schedule or a utility dynamic pricing scheme (The flow of current can be controlled based on various factors such as when off peak rates of an electrical utility are in progress; the usage of power, for example, within a house, a building, a power grid [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson, in view of Muller to incorporate additional frequency adjustment factors include time boundaries derived from one or more of a utility rate schedule or a utility dynamic pricing scheme to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

	Regarding Claim 12, Chu and Thompson discloses the claimed invention discussed in claim 1. 

	Chu discloses the system varies polling frequency ((It will be appreciated that RUCD may be used to adjust other polling parameters as well as various combinations of polling parameters (although, for purposes of clarity, is primarily discussed within the context of controlling polling frequency) [0038]) 
However, the combination does not disclose when the system varies polling frequency when the electrical device is experiencing a power outage.
Nevertheless, Muller discloses the electrical device is experiencing a power outage (The instructions may include methods, for example, for controlling the flow of current between the electrical socket and the electric vehicle. These methods may include controlling when to allow or prohibit the flow of current, or perhaps moderate the flow of current. The flow of current can be controlled based on various factors such as when off peak rates of an electrical utility are in progress; the usage of power, for example, within a house, a building, a power grid, or a parking structure; the availability of current or if the current is constant; scheduled power outages [0029]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson, in view of Muller to incorporate when the system varies polling frequency when the electrical device is experiencing a power outage to balance the amount of information collected via polling with the amount of resources consumed in collecting such information (Chu [0002]) for the benefit of improving functionality of the system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sudheesh Kairali (US20180196696) discloses adaptive polling with management systems.
Damian Bonicatto (US20180352310) discloses polling frequency for electrical devices with a computer processor.
Martin Koebler (US20070112475) discloses vehicle polling while collecting adjustment factors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863           

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863